NO. 12-15-00126-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF T. W.,                                 §     APPEAL FROM THE 392ND

C. W., JR., W. W., S. W. AND D. W.,                       §     JUDICIAL DISTRICT COURT

CHILDREN                                                  §     HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         S.W. filed a pro se notice of appeal in this parental rights termination case, stating that she
is “appealing all hearings from the beginning of this cause til the present.”
         It is well settled that appellate courts have jurisdiction over final judgments and
interlocutory orders made appealable by statute. Lehmann v. Har–Con Corp., 39 S.W.3d 191,
195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015) (authorizing appeals
from certain interlocutory orders). A final judgment is one that disposes of all pending parties and
claims. See Lehmann, 39 S.W.3d at 195.
         The district clerk has informed this court that no final judgment or other appealable order
has been signed in the case. On June 24, 2015, this court sent a letter to S.W. notifying her that it
appears there is no final judgment or order in the case. S.W. was warned that the appeal would be
dismissed unless, on or before July 6, 2015, the information in the appeal was amended to show
the jurisdiction of this court. See TEX. R. APP. P. 42.3. The July 6, 2015 deadline has passed, and
the information in this appeal has not been amended to show this court’s jurisdiction.
Accordingly, we dismiss the appeal for want of jurisdiction.1 See TEX. R. APP. P. 42.3(b).
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                    (PUBLISH)
         1
           Today we also dismissed an appeal by D.G.M., which was filed under this appellate cause number
(12-15-00126-CV). D.G.M. and S.W. were the only parties attempting to appeal. Therefore, this appeal has been
dismissed in its entirety.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             JULY 8, 2015


                                        NO. 12-15-00126-CV


    IN THE INTEREST OF T. W., C. W., JR., W. W., S. W. AND D. W., CHILDREN


                               Appeal from the 392nd District Court
                  of Henderson County, Texas (Tr.Ct.No. FAM 15-0010-392)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.